DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerman et al (Westerman) (US7,841,512).
Regarding claim 21, Westerman teaches a method of collapsing a box (Fig. 1-10 and 12) from an expanded configuration to a collapsed configuration, the box comprising opposing first and second side panels (in the below annotated Figs), opposing first and second end panels (41), and a bottom panel (in the below annotated Figs) attached to each of the first and second side panels and each of the first and second end panels, the box further comprising first, second, third, and fourth wings (36-39), and wherein, in the expanded configuration, the first wing and the second wing are folded towards one another to lie against the first end panel, and the third wing and the fourth wing are folded towards one another to lie against the second end panel (Fig. 5), the method comprising: bending a center fold line (in the below annotated Figs) of a first side panel of the pair of the side panel; unbending a length fold line (in the below annotated Figs) defined between the first side panel and the bottom panel; bending a first corner fold line (in the below annotated Figs) that extends from a bottom panel corner (in the below annotated Figs) of the bottom panel to an edge fold line of a center subpanel of the bottom panel; and bending a second corner fold line that extends from the bottom panel corner to a longitudinal center line that bisects a bottom panel edge of the bottom panel.
Regarding claim 22, each of the first, second, third, and fourth wings defines a hinge that is secured to a corner edge of the box and a distal edge that is distal to the hinge; the distal edge of the first wing faces the distal edge of the second wing; and the distal edge of the third wing faces the distal edge of the fourth wing (Fig. 1-10 and 12).
Regarding claim 23, wherein: a first shoulder channel is defined between the distal edge of the first wing and the distal edge of the second wing; and a second shoulder channel is defined between the distal edge of the third wing and the distal edge of the fourth wing (Fig. 1-10 and 12).
Regarding claim 24, wherein: the first shoulder channel is further defined by the first end panel; and the second shoulder channel is further defined by the second end panel (Fig. 1-10 and 12). 
Allowable Subject Matter
Claim 1-12 and 17-20 are allowed.

    PNG
    media_image1.png
    797
    1002
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    656
    media_image2.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736